In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-18-00150-CV

EX PARTE R.S.                              §    On Appeal from County Criminal

                                           §    Court No. 1

                                           §    of Tarrant County (1271293)

                                           §    August 1, 2019

                                           §    Opinion by Justice Massengale

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no reversible error in the trial court’s order. It is ordered that the trial court’s

order is affirmed.

      It is further ordered that appellant R.S. shall bear the costs of this appeal, for

which let execution issue.

                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Michael Massengale
                                         Justice Michael Massengale